0&7-/5T
                                  ELECTRONIC RECORD                          OX*-/?
                                                                             0 85 -/5"
COA #        06-14-00083-CR                      OFFENSE:       21.11
Companion cases
             Robert Shayne Kinslow v. The
STYLE:      state of Texas                       COUNTY:        Red River

                       Modified as Modified
COA DISPOSITION:       Affirmed                  TRIAL COURT: 6th District Court


DATE: 12/19/14                     Publish: No   TCCASE#:       CR01648




                        IN THE COURT OF CRIMINAL APPEALS Q ^ fJ «•/<"
         Robert Shayne Kinslow v. The State                                   oii-tsr
STYLE:   of Texas                                    CCA #:                   Qtl-tf
         PRO S£                       Petition       CCA Disposition:
FOR DISCRETIONARY REVIEW IN CCA IS:                  DATE:

                                                     JUDGE:

DATE:      Oyte-JaDtr                                SIGNED:                       PC:.

JUDGE:     'fjk lL<A*4**-                            PUBLISH:                      DNP:




                                                                                   MOTION FOR

                                                   REHEARING IN CCA IS:

                                                   JUDGE:




                                                                          ELECTRONIC RECORD